            Case 1:20-cv-01566-TJK Document 5-1 Filed 06/19/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CITY OF CHICAGO,

                 Plaintiff,

        vs.                                                Case No. 1:20-cv-1566 (TJK)

 ALEX M. AZAR, II, in his official capacity
    as Secretary of the United States
    Department of Health and Human
    Services, et al.,

                 Defendants.


                              DECLARATION OF GILBERT ORBEA

       I, Gilbert Orbea, declare as follows:

       1.       My name is Gilbert Orbea. I am over eighteen years of age, of sound mind, and

fully competent to make this declaration. I also have personal knowledge of the factual

statements contained herein.

       2.       On June 15, 2020, Plaintiff, the City of Chicago, by counsel, initiated the above-

captioned matter in the U.S. District Court for the District of Columbia. That same day, I served

summonses and copies of the complaint by Certified U.S. Mail on the U.S. Attorney for the

District of Columbia, the U.S. Attorney General, and Defendants Alex M. Azar, II, in his official

capacity as Secretary of the United States Department of Health and Human Services, Seema

Verma, in her official capacity as Administrator of the Centers for Medicare and Medicaid

Services, and the United States Department of Health and Human Services and Centers for

Medicare and Medicaid Services.
            Case 1:20-cv-01566-TJK Document 5-1 Filed 06/19/20 Page 2 of 3




       3.       Although the summonses and copies of the complaint were sent by overnight

mail, there was a delay in processing the mailing through the postal service.

       4.       According to the U.S. Postal Service Track and Confirm Sheet (“U.S.P.S.

Tracking”), copies of the complaint and summons were delivered to the Civil Process Clerk at

the Office of the U.S. Attorney for the District of Columbia, 555 4th Street NW, Washington, DC

20530, on June 19, 2020.

       5.       According to U.S.P.S. Tracking, copies of the complaint and summons were

delivered to the U.S. Attorney General at the U.S. Department of Justice, 950 Pennsylvania

Avenue NW, Washington, DC 20530 on June 19, 2020.

       6.       According to U.S.P.S. Tracking, copies of the complaint and summons were

delivered to Alex M. Azar, II, at the Department of Health and Human Services, 200

Independence Ave SW, Washington, DC 20201 on June 18, 2020.

       7.       According to U.S.P.S. Tracking, copies of the complaint and summons were

delivered to the Department of Health and Human Services, 200 Independence Ave SW,

Washington, DC 20201 on June 19, 2020.

       8.       According to U.S.P.S. Tracking, copies of the complaint and summons were

delivered to Seema Verma, at the Centers for Medicare and Medicaid Services, 7500 Security

Blvd, Baltimore, MD 21244 on June 18, 2020.




                                                2
            Case 1:20-cv-01566-TJK Document 5-1 Filed 06/19/20 Page 3 of 3




       9.       According to U.S.P.S. Tracking, copies of the complaint and summons were

delivered to the Centers for Medicare and Medicaid Services, 7500 Security Blvd, Baltimore,

MD 21244 on June 18, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 19, 2020 in Washington, DC.

                                                     /s/ Gilbert Orbea
                                                     Gilbert Orbea




                                                 3
